DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 1 & 16 (and dependent claims 2-8 & 17-20) have overcome the 112(b) rejections from the previous office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites the limitation “wherein a concentration of the implant species in the second dielectric layer is a lowest at a bottom surface of the second dielectric layer”.  The metes and bounds of the claimed limitation cannot be determined.  The term "lowest” is a relative term, which renders the claim indefinite since it is not defined by 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-19 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (USPGPUB DOCUMENT: 2010/0059889, hereinafter Gossett) of record in view of Arai (USPGPUB DOCUMENT: 2012/0126414, hereinafter Arai).

Re claim 1  Gosset discloses in Fig 4, see modified figure in office action, a structure comprising:
a dielectric layer(218) over a substrate(220), wherein the dielectric layer(218) has a lower surface near the substrate(220) and a top surface distal from the substrate(220); and
a feature (204/208/212)[0054] disposed through the dielectric layer(218), wherein the feature(204/208/212) is in direct contact with the dielectric layer(218), and the dielectric layer(218) comprises an implant species [0046], extending from an upper surface of the 

Gossett does not specifically teach 212 conductive.  Gossett does teach 204/208 (Cu)[0054 of Gossett]

Arai discloses an item (9/2)[0041,0048 of Arai] extending between interconnects may be Cu 

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the conductive material of Arai to replace the material of Gosset’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, a conductive feature (204/208/212) (conductive Cu)[0054 of Gossett](Cu)[ 0041,0048 of Arai] disposed through the dielectric layer(218), wherein the conductive feature(204/208/212) is in direct contact with the dielectric layer(218)




    PNG
    media_image1.png
    596
    585
    media_image1.png
    Greyscale

Re claim 2 Gossett and Arai disclose the structure of claim 1, wherein the implant species [0046] comprises at least one of Geranium (Ge), Silicon (Si), and Nitrogen (N).

Re claim 3 Gossett and Arai disclose the structure of claim 1, 

Gossett does not specifically teach wherein the peak concentration of the implant species [0046] is in a range from 8 x 1018 atoms/cm3 to 1 x 1021 atoms/cm3.

Although Gossett does not specifically teach wherein the peak concentration of the implant species [0046] is in a range from 8 x 1018 atoms/cm3 to 1 x 1021 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 4 Gossett and Arai disclose the structure of claim 1, further comprising an etch stop layer(224 may comprise SiOCN and may therefore be interpreted as an etch stop layer)[0020], wherein the dielectric layer(218) is disposed over the etch stop layer(224), and the conductive feature(204/208/212) is disposed through the etch stop layer(224).

Re claim 5 Gossett and Arai disclose the structure of claim 4, wherein the etch stop layer(224) comprises the implant species [0046], 




Although Gossett does not specifically teach a concentration of the implant species [0046] in the etch stop layer(224) being in a range from about 2 x 1018 atoms/cm3 to about 6 x 1020 atoms/cm3., it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  a concentration of the implant species [0046] in the etch stop layer(224) being in a range from about 2 x 1018 atoms/cm3 to about 6 x 1020 atoms/cm3. as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device lifetime [0009 of Gossett]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 6 Gossett and Arai disclose the structure of claim 5, 

Gossett does not specifically teach wherein the concentration of the implant species [0046] in the etch stop layer(224) is highest at an interface with the dielectric layer(218).

Although Gossett does not specifically teach wherein the concentration of the implant species [0046] in the etch stop layer(224) is highest at an interface with the dielectric layer(218), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the concentration of the implant species [0046] in the etch stop layer(224) is highest at an interface with the dielectric layer(218) as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device lifetime [0009 of Gossett]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves 


Re claim 7 Gossett and Arai disclose the structure of claim 1, wherein the dielectric layer(218)[0020] comprises a silicon oxide, silicon oxynitride, silicon oxycarbide, or a combination thereof.


Re claim 9  Gosset discloses in Fig 4 a structure comprising: a first dielectric layer(220);
a first feature(206/214) [0054] in the first dielectric layer(220); a second dielectric layer(224) over the first dielectric layer(220);
a third dielectric layer(218) over the second dielectric layer(224), the third dielectric layer(218) comprising a first material (SiOCN/ultra-low-k dielectric)[0020,0054] and an implant species [0046], the implant species (Si)[0046] having a higher atomic volume than the first material (SiOCN/ultra-low-k dielectric)[0020,0054]; and
a second feature(204/208/212) [0054] extending through the second dielectric layer(224) and the third dielectric layer(218) to the first feature(206/214), the second feature(204/208/212) having a first sidewall (left/right sidewall) contacting the third dielectric layer(218) and a second sidewall(left/right sidewall) contacting the third dielectric layer(218), the first sidewall being opposite the second sidewall, 



Arai discloses an item (9/2)[0041,0048 of Arai] extending between interconnects may be Cu 

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the conductive material of Arai to replace the material of Gosset’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, a first conductive feature(206/214) (Cu)[0054 of Gossett] [0041,0048 of Arai] in the first dielectric layer(220); a second conductive feature(204/208/212) (Cu)[0054 of Gossett] [0041,0048 of Arai] extending through the second dielectric layer(224) and the third dielectric layer(218) to the first conductive feature(206/214), the second conductive feature(204/208/212) having a same material composition (Cu)[0054 of Gossett] [0041,0048 of Arai] extending from the first sidewall to the second sidewall.

Regarding the limitation “the implant species having a higher atomic volume than the first material”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.


Re claim 10 Gossett and Arai disclose the structure of claim 9, wherein the second dielectric layer(224) comprises the implant species [0046].

Re claim 11 Gossett and Arai disclose the structure of claim 10, wherein a first peak concentration of the implant species [0046] in the third dielectric layer(218) is greater than a second peak concentration of the implant species [0046] in the second dielectric layer(224) (see Fig 4).

Re claim 12 Gossett and Arai disclose the structure of claim 10, 

Gossett does not specifically teach wherein the second dielectric layer(224) has a peak concentration of the implant species [0046] at an upper surface of the second dielectric layer(224).


Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 13 Gossett and Arai disclose the structure of claim 9, 



Although Gossett does not specifically teach wherein the third dielectric layer(218) has a peak concentration of the implant species [0046] at an upper surface of the third dielectric layer(218), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the third dielectric layer(218) has a peak concentration of the implant species [0046] at an upper surface of the third dielectric layer(218) as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device lifetime [0009 of Gossett]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)





Re claim 15 Gossett and Arai disclose the structure of claim 9, wherein the implant species [0046] comprises germanium, silicon, or nitrogen.

Re claim 16  Gosset discloses in Fig 4 a structure comprising: a first dielectric layer(220);
a first feature(206/214) [0054] in the first dielectric layer(220);
one or more dielectric layers(218/224) over the first dielectric layer(220), the one or more dielectric layers(218/224) comprising one or more layers of dielectric materials, an upper dielectric layer(218) of the one or more dielectric layers(218/224) comprising a first dielectric material and an implant species (Si)[0046], the implant species being present at an upper surface and a lower surface of the upper dielectric layer (see concentration profile 234)[0050,0056],
 the implant species [0046] having a higher atomic volume than the first dielectric material (SiOCN/ultra-low-k dielectric)[0020,0054], a peak concentration of the implant species [0046] in the upper dielectric layer(218) being at a surface of the upper dielectric layer distal from the first dielectric layer(220) (see concentration profile 

Gossett does not specifically teach the material of 212/214 conductive.  Gossett does teach 204/208/206 (Cu)[0054 of Gossett]

Arai discloses an item (9/2)[0041,0048 of Arai] extending between interconnects may be Cu 

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the conductive material of Arai to replace the material of Gosset’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, a first conductive feature(206/214) (Cu)[0054 of Gossett] [0041,0048 of Arai]; a second conductive feature(204/208/212) (Cu)[0054 of Gossett] [0041,0048 of Arai]


Regarding the limitation “the implant species having a higher atomic volume than the first dielectric material”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.


Re claim 17 Gossett and Arai disclose the structure of claim 16, wherein the second conductive feature(204/208/212) is a single conductive material(conductive Cu)[0054] directly contacting the one or more dielectric layers(218/224) and the first conductive feature(206/214), an entirety of an upper surface of the second conductive feature(204/208/212) being level with an upper surface of the upper dielectric layer(218).

Re claim 18 Gossett and Arai disclose the structure of claim 16, wherein the one or more dielectric layers(218/224) comprises a second dielectric layer(224) interposed between the upper dielectric layer(218) and the first dielectric layer(220).

Re claim 19 Gossett and Arai disclose the structure of claim 18, wherein the second dielectric layer(224) comprises a second dielectric material (224 may comprise SiOCN/SiN/SiC)[0020] and the implant species [0046].



Re claim 22 Gossett and Arai disclose the structure of claim 4, wherein the implant species in the etch stop layer(224 may comprise SiOCN and may therefore be interpreted as an etch stop layer)[0020] extends to a bottom surface of the etch stop layer (see concentration profile 234)[0050,0056].




Response to Arguments

Applicant’s arguments with respect to claim 1, 9 & 16 have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819